Citation Nr: 1533114	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  15-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to May 9, 2011 for service-connected back disability.

2.  Entitlement to an increased rating in excess of 40 percent on and after July 1, 2011 for service-connected back disability. 

3.  Entitlement to an initial rating in excess of 30 percent for service-connected mood disorder.

4.  Entitlement to an effective date earlier than April 27, 2011 for the grant of service connection for mood disorder.   


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran provided testimony before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing has been associated with the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his April 2015 VA Form 9 and during his May 2015 Board hearing, the Veteran discussed his ongoing treatment for testicular pain.  The Veteran is currently service-connected for chronic epididymitis of the right testicle.  As such, the Veteran's lay statements and testimony can be construed as an increased rating claim.  The claim for an increased rating for service-connected chronic epididymitis of the right testicle is referred to the Agency of Original Jurisdiction for appropriate action.  

The issue of entitlement to an increased rating in excess of 40 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal thoughts, nightmares, disturbances of mood and motivation, depressed mood, and anxiety; but has not manifested to the degree of total occupational and social impairment.  

2.  The Veteran did not submit a claim, either formal or informal, for service connection for a psychiatric disorder prior to April 27, 2011.  

3.  The Veteran's lumbar spine disability has been productive of painful motion with limited flexion to 30 degrees prior to May 9, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for service-connected mood disorder, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2014).

2.  An effective date earlier than April 27, 2011 for a grant of service connection for mood disorder is not warranted.  38 U.S.C.A. § 1154(a), 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).  

3.  The criteria for at least a 40 percent rating for service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his psychiatric disorder arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not specifically identified outstanding pertinent psychiatric records that VA should seek to obtain on his behalf.  

The Veteran was afforded a VA psychiatric examination in March 2013.  The examination report is adequate to determine the severity of the Veteran's psychiatric disability as the examiner reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's psychiatric symptoms.    See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disorder since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for increased ratings for lumbar spine disability and psychiatric disorder, as well as an earlier effective date for the grant of service connection for the psychiatric disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as any outstanding pertinent private treatment records.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Increased Rating for Psychiatric Disability 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  A noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Here, the Veteran's mental health treatment records include a diagnosis of mood disorder, unspecified depressive disorder, and adjustment disorder.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  

A March 2013 VA examination report diagnosed the Veteran with a mood disorder due to his service-connected medical conditions and assigned the Veteran with a GAF score of 60.  The examiner stated that the Veteran had occupational and social impairment due to mild or transient symptoms with decrease work efficiency.  The Veteran reported "crying a lot," "irritated moods," and "nightmares."  The examination report noted that the Veteran had depressed mood, anxiety, and disturbances of mood and motivation.  The examination report further revealed that the Veteran had suicidal thoughts although he did not have a history of any suicide attempts.   

VA treatment records reveal that the Veteran has experienced "feelings of hopelessness" and had thoughts of "ending it all" due to his pain.  See October 2014 VA treatment record.  During the May 2015 Board hearing, the Veteran testified that he experienced suicidal thoughts and that he came close to suicide in October 2014.  
After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric symptoms more closely approximate that of a 70 percent rating throughout the appeal period.  Although the March 2013 VA examiner stated the Veteran had occupational and social impairment due to mild or transient symptoms, the Board finds it significant that the examiner noted a GAF score of 60 and that the Veteran had disturbances in mood and motivation with suicidal thoughts.  In light of the GAF score of 60 and the Veteran's reported suicidal thoughts, the Board finds that after resolving reasonable doubt in favor of the Veteran, the Veteran's psychiatric symptomology more closely approximates occupational and social impairment with deficiencies in most areas during the entirety of the appeal.     

The Board finds that the preponderance of the evidence is against a finding that the Veteran had total occupational and social impairment due to his psychiatric symptomology.  Significantly, the March 2013 VA examiner indicated that the Veteran did not have total occupational and social impairment.  Moreover, during the May 2015 Board hearing, the Veteran testified that he had a good relationship with his wife and children.  He also noted that he has friendships and other social relationships outside of his family and that he has a good relationship with coworkers.  As such, the Veteran has not demonstrated total occupational and social impairment due to his psychiatric disability.  In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to total occupational and social impairment.     

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected psychiatric disability, including suicidal thoughts and disturbances in mood and motivation, are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from his psychiatric symptoms.  Although the Veteran reported that he may miss work at times due to his mood, the Board finds that this is adequately considered in the Board's finding that he has some occupational and social deficiencies which manifest to a 70 percent rating.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is employed.  As such, there is no evidence that the Veteran is unemployable due to his service-connected psychiatric disability.         

Earlier Effective Date for Psychiatric Disorder

As to the issue of an earlier effective date for mood disorder, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary as to this claim.  Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran maintains that an earlier effective date is warranted for the grant of service connection for mood disorder.

By way of background, the RO granted service connection for a mood disorder secondary to his service-connected conditions in April 2013.  The assigned effective date was September 14, 2012, the date VA originally stated was the date of the claim.  The Veteran then submitted a timely notice of disagreement as to the effective date of the grant of service connection for the psychiatric disorder.  In a February 2015 rating decision, the RO granted an earlier effective date of April 27, 2011 for the grant of service connection for the psychiatric disorder.  The RO stated that an April 27, 2011 statement discussed that the Veteran was depressed and the RO construed this statement as an intent to file a claim for service connection.    
Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation; otherwise the effective date will be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  For reopened claims, the effective date shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.
The Veteran did not file a formal or informal application for service connection for a psychiatric disorder within one year of separation from service.  The Veteran also did not file a formal or informal application for service connection for a psychiatric disorder prior to April 27, 2011.  Moreover, the Veteran has not specifically alleged that he submitted a formal or informal service connection claim for a psychiatric disorder prior to April 27, 2011.  See May 2015 Board hearing transcript.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The RO has assigned the earliest possible effective date for the grant of service connection for the psychiatric disorder.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  

Increased Rating for Back Disability 

In this decision, the Board grants entitlement to at least a 40 percent rating for lumbar spine disability prior to May 9, 2011 and remands the issue of entitlement to a disability rating in excess of 40 percent for lumbar spine disability.  As such, no discussion regarding VA's duty to assist and notify for this issue is required.   

By way of background, the Veteran was granted service connection for a lumbar spine disability in February 2009 and was assigned a disability rating of 20 percent.  He did not timely disagree with the rating decision.  Although additional treatment records were associated with the claims file within one year of the rating decision, such records were not pertinent as they did not reveal additional information regarding the severity of the back disability.  As such, this rating decision became final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran then filed an increased rating claim on April 27, 2011.  An April 2013 rating decision then assigned the Veteran a 100 percent rating for his lumbar spine disability effective May 9, 2011 based on surgical convalescence.  The rating decision then assigned a 40 percent evaluation effective July 1, 2011.  Thus, the issue on appeal is entitlement to a rating in excess of 20 percent prior to May 9, 2011 and entitlement to a rating in excess of 40 percent on and after July 1, 2011. 

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

A September 2010 VA treatment record revealed that the Veteran had low back flexion to 30 degrees with moderate pain.  A May 2011 VA treatment record, dated prior to the Veteran's May 2011 surgery, noted that the Veteran had a history of past epidural shots which provided only temporary relief.  

A May 2011 VA examination, conducted after the May 2011 surgery, revealed that the Veteran had forward flexion to 20 degrees and it was noted that the Veteran was unable to "fully do range of motions because of severe pain. . ."  It was also noted that the Veteran had difficulty completing chores, recreational activities, sports and exercise because of his back pain.  

As noted, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  As the evidence of record reveals that the Veteran had lumbar forward flexion to 30 degrees prior to his May 9, 2011 surgery, the Board finds that at least a 40 percent rating is warranted for the period on appeal prior to May 9, 2011.  As discussed in detail below, a rating in excess of 40 percent for lumbar spine disability is remanded to the AOJ.    


ORDER

Entitlement to at least a 40 percent rating for back disability prior to May 9, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a 70 percent rating for mood disorder and no higher is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an effective date earlier than April 27, 2011 for the grant of service connection for mood disorder is denied.  


REMAND

The Veteran's most recent VA examination for his spine disability was conducted in May 2011.  Since that time, the Veteran testified during the May 2015 Board hearing that his service-connected lumbar spine disability has worsened since his last VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain pertinent VA medical records regarding the Veteran's low back disorder and any associated neurological impairments dated since July 2015.  

2.  Request that the Veteran identify any outstanding private treatment records pertaining to his low back disability, to include any records from Las Vegas Urology dated since May 2015, Dr. Castorino since July 2015, and Nevada Spine Clinic since April 2014.  The Veteran should identify any other additional outstanding private treatment records pertaining to his low back disability.  Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file.    

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the extent and severity of his low back disorder and any associated neurological disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his low back disorder.

The examiner is to identify all lumbar spine orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion.  

The examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The Veteran is currently service-connected for radiculopathy of the right and left lower extremities associated with low back disorder.  The examiner should discuss the nature, extent, and severity of the left and right lower extremity radiculopathy.  

The examiner should also discuss whether the Veteran has any other neurological impairment due to his back disability, to include bladder or bowel problems, or erectile dysfunction.  

The Veteran has reported erectile dysfunction that he believes is associated with his low back disability.  The examiner should state whether the Veteran has erectile dysfunction that is related to his low back disability; or erectile dysfunction that is caused or aggravated by any of his service-connected disabilities, to include medications associated with his service-connected disabilities, such as any psychiatric medications.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5.  Then readjudicate the issue of entitlement to a rating in excess of 40 percent for low back disability.  If the benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


